Citation Nr: 0319869	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for arthritis of the 
left hip.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that denied service 
connection for arthritis of the right and left hips.  In 
November 2000, the Board remanded the case to the RO for 
additional development.

In 2003, the case was returned to the Board.  The Board then 
undertook additional development on the issues of entitlement 
to service connection for arthritis of the right and left 
hips, pursuant to authority under 38 C.F.R. § 19.9(a)(2) 
(2002). 


REMAND

In June 2003, the examiner who conducted the veteran's April 
2002 VA examination prepared an addendum to the report of 
this examination that included opinions as to the etiology of 
the veteran's arthritis of the right and left hips.  The 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003) held that the Board may not 
adjudicate a claim based on any new evidence it obtains 
unless the veteran waives initial consideration of such 
evidence by the RO.  VAOPGCPREC 1-2003.

In a private medical report dated in December 2001, the 
signatory, a medical doctor, opines to the effect that the 
veteran's arthritis of the right and left hips is due to 
negligence by VA based on failure to diagnose or treat him 
appropriately for left leg pain in the 1970's.  This evidence 
constitutes a claim for arthritis of the right and left hips 
under 38 U.S.C.A. § 1151 (West 2002) that is "inextricably 
intertwined" to the issues being considered in this appeal, 
and these matters should be adjudicated simultaneously.  EF 
v. Derwinski, 1 Vet. App. 324 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991); VAOPGCPREC 5-2001.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is 
notified of the evidence needed to 
substantiate his claims.  This notice 
should advise him of the evidence that he 
must submit and of the evidence VA will 
attempt to obtain.

2.  After the above action, the RO should 
review the claims for service connection 
for arthritis of the right and left hips.  
This review should consider all the 
relevant evidence received since the 
issuance of the most recent supplemental 
statement of the case sent to the 
veteran.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

3.  The RO should also undertaken all 
needed development to adjudicate the 
claim for benefits under 38 U.S.C.A. 
§ 1151 for arthritis of the right and 
left hips.  If action is adverse to the 
veteran, he and his representative should 
be notified of the determination and of 
the right to appeal such determination.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




